DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments/Claim Status
The applicant has amended claims 1, 2, 4, 7-25 and 27 after the Non-Final Office Action dated 9/25/2020. No claims were cancelled; and no new claims were added. Claims 1-27 are currently pending.
 
Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) of Claims 1-10 in the Non-Final Office Action dated 9/25/2020 is rescinded. Claim 1 has been amended to overcome the rejections  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9; 11, 13, 14; 15-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Colpani et al (US 2017/0221841 A1, hereafter Colpani) in view of Arvin et al (US 2012/0139113 A1, hereafter Arvin) and Lin (US 2014/0327134 A1-prior art of record).
Re claim 1, Colpani discloses in FIG. 1 a method, comprising manufacturing a redistribution layer for an integrated circuit, the manufacturing including:

forming a conductive body (10; ¶ [0034]) on the second (top) surface of the insulating layer (12/22);
forming a first coating region (20; ¶ [0036]) extending around being on, and contacting the conductive body (10), the first coating region contacting the first surface of the insulating layer (12/22).

A.	Colpani fails to disclose spacing a third surface of the first coating region (20) from the second (top) surface of the insulating layer (12/22) by forming a gap between the first coating region and the second surface of the insulating layer; forming a spacer between the insulating layer (12/22) and the conductive body (10), the spacer having a first sidewall that is coplanar with a second sidewall of the conductive body; and forming a second coating region around the first coating region (20) and in the gap.

However,
Arvin discloses in FIGS. 3-11 a method, comprising manufacturing a redistribution layer for an integrated circuit, the manufacturing including: spacing a third surface (upperside of 82; ¶ [0019]) of a first coating region (82; ¶ [0019]) from a second (top) surface of an insulating layer (70; ¶ [0015]) by forming a gap (100; ¶ [0019]) between the first coating region (82) and the second (top) surface of the insulating layer (70); and forming a spacer (105 in FIG. 10; ¶ [0021]) between the insulating layer (70) 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Colpani to modify the method of Colpani to include the spacing a third surface of the first coating region (20) from the second (top) surface of the insulating layer (12/22) by forming a gap between the first coating region and the second surface of the insulating layer; forming a spacer between the insulating layer (12/22) and the conductive body (10), the spacer having a first sidewall that is coplanar with a second sidewall of the conductive body; and forming a second coating region around the first coating region (20) and in the gap as disclosed by Arvin in order to form structures which prevent conductive material reacting with underlying copper-based layers, in turn, reducing stresses and the likelihood of cracking (Arvin; ¶ [0022]).  

B.	Colpani and Arvin fails to disclose forming a second coating region around the first coating region and in the gap.
However,
Lin discloses in FIGS. 1-6, 9 and 10 a method, comprising: forming a second coating region (cap 40 in FIG. 10; ¶ [0053]) around a first coating region (Ni, Pd alloys 41; ¶ [0054]-[0055]) and in a gap (30; ¶ [0053]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Colpani and Arvin to include the forming a second coating region around and above the first coating 

Re claims 5; and 19, Colpani discloses the method according to claims 1; and 15, but fails to disclose wherein: forming the first coating region (20) comprises coating the conductive body (10) by electroless deposition of the conductive material, and forming the second coating region comprises coating the first coating region by electroless deposition of a conductive material.
However, Lin discloses forming the first coating region (41) comprises coating the conductive body (10) by electroless deposition of the conductive material, and forming the second coating region (40) comprises coating the first coating region (41) by electroless deposition of a conductive material (Ni, Pd and Au alloys; ¶ [0043]-[0044]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Colpani and Arvin to include the electroless deposition of conductive material (Ni, Pd and Au) such that coating the conductive body (36) is by electroless deposition of the conductive material, and forming the second coating region comprises coating the first coating region by electroless deposition of a conductive material as part of the galvanic effect free barrier materials discussed for claim 1.



Re claim 7, Colpani and Arvin and Lin discloses the method according to claim 1, wherein forming the conductive body (10 of Colpani) comprises growing or depositing a barrier layer of titanium tungsten (14 of Colpani; ¶ [0034]) on the second (top) surface of the insulating layer (12/22 of Colpani) and a conductive layer of copper (82 of Arvin; ¶ [0017]) above the barrier layer as part of the devices discussed above for claim 1.

Re claim 8, Colpani and Arvin and Lin discloses the method according to claim 1, wherein forming the insulating layer (12/22 of Colpani) comprises depositing a dielectric layer (22; ¶ [0034]) of silicon dioxide (well-known in the art to form insulating dielectrics from SiO2; MPEP § 2144.03 as evidenced by Lin: ¶ [0032]) on the wafer (under 24) and a first passivation layer (12) of silicon nitride (SiN; ¶ [0034]) on (above) the dielectric layer (22) as part of the devices discussed above for claim 1.

Re claim 9, Colpani discloses the method according to claim 1, further comprising forming a trench (16; ¶ [0037]) extending into the second (top) surface of the insulating layer (12/22) to an interconnection layer (24; ¶ [0037]) of the wafer, the 
insulating layer being on (above) the interconnection layer, and forming the conductive 
body (10) further comprising forming a direct conductive path between the interconnection layer (24) and the conductive body (10) by depositing conductive material (24; ¶ [0037]) in the trench (16).

a substrate (unlabeled under 24; ¶ [0034]) having a first (top) surface;
a recess (16; ¶ [0037]) in the substrate;
a conductive body (10; ¶ [0034]) being on a first (top) surface of the substrate, the conductive body having:
a barrier layer (14; ¶ [0034]) on the recess (16) and extending to the substrate, the barrier layer having a first (outer) sidewall transverse (normal) to the first (top) surface of the substrate;
a spacer (12; ¶ [0034]) positioned between the barrier layer (14) and the first (top) surface of the substrate, the spacer including a second (outer) sidewall;
a first coating region (20; ¶ [0036]) extending around the conductive body (10) and spaced from the first (top) surface of the substrate by a gap (thickness of 12).

A.	Colpani fails to disclose the spacer (12) including a second sidewall coplanar with the first (outer) sidewall of the barrier layer (14); and a second coating region extending around the first coating region, the second coating region being in the gap (thickness of 12) and contacting the second (outer) sidewall of the spacer (12).

However,
Arvin discloses in FIG. 11 an integrated circuit, comprising: a spacer (105 in FIG. 10; ¶ [0020]) including a second (outer) sidewall coplanar (flush) with a first (outer) sidewall of a barrier layer (82; ¶ [0019]).


B.	Colpani and Arvin fails to disclose a second coating region extending around the first coating region, the second coating region being in the gap and contacting the second sidewall of the spacer.
However,
Lin discloses in FIGS. 9 and 10 an integrated circuit, comprising: a second coating region (cap 40 in FIG. 10; ¶ [0053]) extending around a first coating region (Ni, Pd alloys 41; ¶ [0054]-[0055]) and in a gap (30; ¶ [0053]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Colpani and Arvin to include the a second coating region extending around the first coating region and in a gap as disclosed by Lin such that the second coating region being in the gap and contacting the second sidewall of the spacer in order to form an ambient environment covering which is free of a galvanic effect in the presence of high electric field and/or halogen (Lin; Abstract and ¶ [0055]).




Re claim 14, Colpani discloses the integrated circuit according to claim 11, further comprising an interconnection layer (24; ¶ [0037]), the insulating layer (12/22) being on (above) the interconnection layer, wherein the conductive body (10) extending completely through the insulating layer (12/22) and contacting (physically touching) the interconnection layer (24).

Re claim 15, Colpani discloses in FIG. 1 a method, comprising manufacturing a redistribution layer for an integrated circuit, the manufacturing including:
forming an insulating layer (22; ¶ [0034]) having a first (bottom) surface and a second (top) surface, opposite to the first surface;
forming a spacing layer (12; ¶ [0034]) being on (above) the second (top) surface of the insulating layer (22);
forming a conductive body (10; ¶ [0034]) being on the spacing layer (12);
forming a first coating region (20; ¶ [0036]) being around and on the conductive body, contacting the conductive body, and contacting (physically touching) the spacing layer (12).


However,
Arvin discloses in FIGS. 3-11 a method, comprising manufacturing a redistribution layer for an integrated circuit, the manufacturing including: forming a third surface (upperside of 82; ¶ [0019]) of a first coating region (82; ¶ [0019]) spaced apart from a second (top) surface (of 70) by forming a gap (100; ¶ [0019]) between the first coating region (82) and the second surface of an insulating layer (70; ¶ [0015]), completely exposing the third surface (underside of 82) of the first coating region (82), the third surface directly facing the second (top) surface (of 70); recessing a spacing layer (105 in FIG. 10; ¶ [0021]) between the first coating region (82) and the second 


Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Colpani to modify the method of Colpani to include the forming a third surface of a first coating region spaced apart from a second surface by forming a gap between the first coating region and the second surface of an insulating layer, completely exposing the third surface of the first coating region as disclosed by Arvin, such that a gap is formed between the first coating region and the second surface of the insulating layer by recessing the spacing layer between the first coating region and the second surface, completely exposing the third surface of the first coating region, the third surface directly facing the second surface, the recessing of the spacing layer including: leaving a portion of the spacing layer between a portion of the conductive body and the second surface of the insulating layer; and forming an end surface of the portion of the spacing layer transverse to the second surface and the third surface, and extending from the conductive body to the first surface of the insulating layer; after recessing the spacing layer, in order to form structures which prevent conductive material reacting with 

B.	Colpani and Arvin fails to disclose after recessing the spacing layer, filling the gap completely sealing the first coating region from the insulating layer by forming a second coating region extending around the first coating region.
However,
Lin discloses in FIGS. 1-6, 9 and 10 a method, comprising: forming a second coating region (cap 40 in FIG. 10; ¶ [0053]) around a first coating region (Ni, Pd alloys 41; ¶ [0054]-[0055]) and in a gap (30; ¶ [0053]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Colpani and Arvin to include the forming a second coating region around and above the first coating region, filling said gap of Lin, such that after recessing the spacing layer, the gap is filled completely sealing the first coating region from the insulating layer by forming a second coating region extending around the first coating region, in order to form an ambient environment covering which is free of a galvanic effect in the presence of high electric field and/or halogen (Lin; Abstract and ¶ [0055]).

Re claim 16, Colpani and Arvin and Lin disclose the method according to claim 11, wherein recessing the spacing layer (105 of Arvin) comprises etching the spacing layer with an etchant chemical (RIE; ¶ [0021]) removing portions of the spacing layer at a higher etch rate than (before) the first coating region (82) and the insulating layer (70).
2; ¶ [0021]), forming the insulating layer (22 of Colpani) further including depositing a dielectric layer (22) of an insulating material on the wafer and a passivation layer (12) of silicon nitride on the dielectric layer and the spacing layer (105 of Arvin) is chosen between either a silicon dioxide layer (¶ [0020]) and a silicon nitride layer having a higher etching rate in hydrofluoridic acid than the passivation (insulating) layer (SiN 12 of Colpani).

Re claim 20, Colpani and Arvin and Lin disclose the method according to claim 15, wherein forming the first coating region (20) further including depositing a layer of nickel (see claim 6).
Re claim 21, Colpani and Arvin and Lin discloses the method according to claim 15, wherein forming the conductive body (10) further including growing or depositing a barrier layer of titanium tungsten above the spacing layer and a conductive layer of coppe
Re claim 22, Colpani and Arvin and Lin discloses the method according to claim 15, wherein manufacturing the redistribution layer further including: forming the insulating layer (12) further including forming the insulating layer on an interconnection layer of the wafer; forming a trench completely through the spacing layer and the insulating layer extending to the interconnection layers and forming the conductive body further including depositing conductive material in the trench forming a direct .

Claims 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Colpani et al (US 2017/0221841 A1, hereafter Colpani) in view of Lin (US 2014/0327134 A1-prior art of record).
Re claim 24, Colpani discloses in FIG. 1 an integrated circuit, comprising:
a redistribution layer (Cu-RDL; ¶ [0034]) that includes:
                      an insulating layer (22; ¶ [0034]);
                      a spacer (12; ¶ [0034]) on a surface (top plane) of the insulating layer (22), the spacer including an end surface (slanted sidewall);
           a conductive body (10/14; ¶ [0034]) has a sidewall (slanted sidewall), the conductive body is on the spacer (12) and is in contact with (physically touches) the spacer, the end surface (in contact with 14 and 20) of the spacer (12) is between (diagonally/vertically) a portion (slanted sidewall) of the conductive body (10/14) and the surface (top plane) of the insulating layer (22), the end surface of the spacer (12) extends (diagonally/vertically) from the conductive body (10/14) to the insulating layer (22);
           a first coating region (20; ¶ [0036]) extends around the conductive body (10/14), is on (over) the conductive body, is in contact with (physically touches) the conductive body, and is spaced apart (by 12) from the surface of the insulating layer (22).

 completely sealing the first coating region from the insulating layer and covering the end surface of the spacer.

However,
Lin discloses in FIGS. 9 and 10 an integrated circuit, comprising:
a second coating region (cap 40 in FIG. 10; ¶ [0053]) extending around a first coating region (Ni, Pd alloys 41; ¶ [0054]-[0055]), is on (over) the first coating region (41) and is between the first coating region and the surface (top plane) of an insulating layer (9; ¶ [0031]) completely sealing (blocking) the first coating region (41) from the insulating layer (9) and covering end surface (in contact with 13/20/41) of a spacer (12; ¶ [0031]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Colpani to include a second coating region extends around the first coating region, is on the first coating region and is between the first coating region and the surface of the insulating layer completely sealing the first coating region from the insulating layer and covering the end surface of the spacer of Lin, in order to form an ambient environment covering which is free of a galvanic effect in the presence of high electric field and/or halogen (Lin; Abstract and ¶ [0055]).



Re claim 27, Colpani and Lin discloses the integrated circuit according to claim 24, further comprising an interconnection laye.

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Colpani and Arvin and Lin as applied to claim 1 above, and further in view of Collins (US 7,192,495 B1).
Re claim 2, Colpani and Arvin and Lin disclose the method according to claim 1, but fail to disclose wherein forming the gap between the first coating region and the second surface of the insulating layer further including: applying a thermal treatment to the wafer that modifies a residual stress of the first coating region and forming the gap between the third surface of the first coating region and the second surface of the insulating layer, the applying the thermal treatment including: increasing a temperature of the wafer from a first temperature to a second temperature over a first time interval; keeping the temperature of the wafer stable at the second temperature for a second  decreasing the temperature of the wafer from the second temperature to the first temperature over a third time interval following the second time interval.

However,
Collins discloses in FIGS. 1-6 a method, comprising manufacturing a redistribution layer for an integrated circuit, the manufacturing including: forming gap (void) between a first coating region (130) and a second (top) surface of an insulating layer (100) further including: applying a thermal treatment to the wafer that modifies a residual stress of the first coating region and forming the gap between the third surface of the first coating region and the second surface of the insulating layer, the applying the thermal treatment including: increasing a temperature of the wafer from a first temperature to a second temperature over a first time interval; keeping the temperature of the wafer stable at the second temperature for a second time interval following the first time interval; and decreasing the temperature of the wafer from the second temperature to the first temperature over a third time interval following the second time interval (Collins; col. 6, line 59-col. 7, line 40).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Colpani and Arvin and Lin to include the gap forming of Collins to improve contact conductivity by relieving process stresses related to CTE mismatches between the conductive and insulating materials of the device (col. 8, lines 33-49) prior to forming a sealing contact layer.



However, Collins discloses wherein the first temperature is comprised between 20°C and 255°C (100-500°C; col. 7, lines 25-40), the second temperature is comprised between 245°C and 255°C (100-500°C; col. 7, lines 25-40).
With respect to the limitations of “the first time interval is comprised between 10 s and 60 s, the second time interval is comprised between 30 s and 180 s and the third time interval lasts no more than 180 s”, Collins discloses using rapid thermal annealing (RTA; col. 7, lines 25-40), which is well-known (MPEP § 2144.03) to comprise timescales of several seconds or less; and during cooling, wafer temperatures are brought down slowly to prevent dislocations and wafer breakage due to thermal shock.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Collins, while modifying the method of Colpani and Arvin and Lin, through routine experimentation (MPEP § 2144.05) where the first time interval is comprised between 10 s and 60 s, the second time interval is comprised between 30 s and 180 s and the third time interval lasts no more than 180 s to provide the desired amount of stress relieve and conductivity modification (col. 8, lines 33-49) prior to forming a sealing contact layer.
  
Claims 4; 12; and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Colpani and Arvin and Lin as applied to claim 1 above, and further in view of Chiou et al (US 2015/0162397 A1, hereafter Chiou).
Re claims 4; 18; and 12, Colpani and Arvin and Lin disclose the method according to claims 1 and 15; and the integrated circuit of claim 24, but fail to disclose wherein forming the gap has includes forming the gap having a height ranging from 10-nanometers (nm) to 50-nm, the height extending from the second (top) surface of the insulating layer (12/22 of Colpani) to the third surface (under 20) of the first coating region (20) along a direction transverse to the second surface of the insulating layer and the third surface of the first coating region; wherein forming the spacing layer (12) further including forming the spacing layer having a thickness ranging from 10-nanometers (nm) to 100-nm; and wherein a portion of the first coating region (20) extending around sidewalls of the conductive body (10) has a second (bottom) surface directly facing the first (top) surface of the insulating layer, the second surface being spaced apart from the first surface of the insulating layer by a distance ranging from 10-nanometers (nm) to 50-nm.

	However,
	Chiou discloses in FIGS. 5 and 6 a method, comprising manufacturing a redistribution layer for an integrated circuit, the manufacturing and the integrated circuit including: forming a spacer layer (124a; ¶ [0035]) on a dielectric layer (122a/112b; [0035]), the spacer layer (124a) having a thickness ranging from 10-nanometers (nm) to 100-nm (¶ [0035]).
.

Claims 10; and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Colpani and Arvin and Lin as applied to claims 9; and 22 above, and further in view of Lin et al (US 2006/0267198 A1-prior art of record, hereafter Lin 198).
Re claims 10; and 23, Colpani and Arvin and Lin discloses the method according to claim 9, but fail to disclose further comprising: forming a passivation layer extending around and on the second coating region (40 of Lin); and forming an opening in the passivation layer exposing a surface the second coating region configured to be coupled to a wire bonding; and forming a passivation layer extending around and being on the second coating region (40 of Lin); and forming an opening in the passivation layer exposing a surface of a second coating layer that includes the second coating region, the surface of the second coating layer being configured to be coupled to a wire bonding.

However,

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Colpani and Arvin and Lin to include the forming a passivation layer extending around and above the second coating region (40); and forming an opening in the passivation laye.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Colpani and Lin as applied to claim 24 above, and further in view of Chiou et al (US 2015/0162397 A1, hereafter Chiou).
Re claim 25, Colpani and Lin disclose the method according to claims 1 and 15; and the integrated circuit of claim 24, but fail to disclose wherein a portion of the first coating region (20) extends around the sidewalls of the conductive body (10), the 
portion of the first coating region includes a surface directly facing the surface of the insulating layer (12/22) and is spaced apart from the surface of the insulating layer by a 
However, Chiou renders these limitations obvious as discussed for claims 4; 12 and 18.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 15 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892